USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED: 3/13/2020

 

 

HUER HUANG, ET AL.,

Plaintiffs,
19-cv-7702 (LJL)
-v-
ORDER
SHANGHAI CITY CORP, ET AL.,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

The Court is in receipt of Plaintiffs’ letter requesting to stay depositions. (Dkt. No. 81.) The
application is GRANTED. The parties are directed to Federal Rule of Civil Procedure 30(b)(4), which
allows parties to stipulate and the Court, on motion, to order that a deposition is “taken by telephone or
other remote means.” The Court will grant any well-supported motion brought thereunder.

IT IS FURTHER ORDERED that the previously-set deadline of April 15, 2020 for completion
of all fact discovery (Dkt. No. 57) is RESET to July 20, 2020. Further, the previously set May 27, 2020
status conference (Dkt. No. 80) is RESET to August 17, 2020. The deadlines for pre-motion for
summary judgment letters (Dkt. No. 68) are RESET as well. In advance of the August 17, 2020 status
conference and no later than August 3, 2020, any party moving for summary judgment shall file on
ECF a letter, not to exceed three pages in length, setting forth the basis for any anticipated summary
judgment motion, including the legal standards and elements governing the claims at issue. Any
opposing party shall file on ECF a letter, not to exceed three pages in length, responding to the letter
by August 10, 2020. The content and timing for any anticipated motions for summary judgment shall
be discussed at the August 17, 2020 status conference.

In summary, the following deadlines are now in place:

July 20, 2020: Completion of all fact discovery
August 3, 2020: Pre-MSJ letter due

August 10, 2020: Opposition to pre-MSJ letter due
August 17, 2020: Status conference

SO ORDERED. wl ee r
Dated: March 13, 2020 aT

New York, New York LEWIS J. LIMAN
United States District Judge

 
